Citation Nr: 1142657	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-07 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, depression, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel





INTRODUCTION

The Veteran had active service from August 1966 to August 1969, including a tour in the Republic of Vietnam from August 1967 to August 1968. 

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This appeal was remanded by the Board in April 2010 for additional development.  The Board finds that the RO substantially complied with its Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is associated with in-service stressors which are related to fear of hostile military activity. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092-01 (July 15, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In this case, the Board is rendering a decision in favor of the Veteran, granting service connection for PTSD.  Therefore, a further discussion of the VCAA duties is unnecessary. 

Service Connection - Applicable Laws and Regulations

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, depression, and anxiety disorder.  Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability shown after service, when all the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor; and (3) combat status or credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f)(2).  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau, 9 Vet. App. at 395-96.  

Additionally, VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  The amendment eliminates the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

This revision provides if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Facts and Analysis

Here, the Veteran has a current diagnosis of PTSD.  VA regulations provide that a diagnosis of a mental disorder must conform to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125(a).  Most recently, in the October 2010 VA Compensation and Pension Examination, the Veteran was found to meet the requirements of a diagnosis of PTSD pursuant to DSM-IV.  

The Veteran asserts that his experiences in service caused his current psychiatric disorder.  Specifically, he attributes his mental illness to traumatic experiences in Vietnam, including that while stationed in the Republic of Vietnam, in August 1967, four soldiers on guard duty at the ammunition depot had their throats cut by Vietnamese soldiers.  The depot was then destroyed.  During this time, the Veteran also indicated that while he was driving to a convoy in Saigon, a decapitated Vietnamese solider was on the side of the road after being hit by a truck.  In August 1967, the Veteran, during his duties as a Guard, observed various planes attacked, hearing bombs and trucks entering the base with body parts in the back of the trucks.  In April 1968, the Veteran witnessed the death of a Vietnamese child and an American soldier by hand grenade.  The Veteran also reportedly witnessed a helicopter crash, where everyone on board died.  In August 1968, the Veteran was informed that two of his classmates were killed in Vietnam.  The RO confirmed that these classmates did die.

The Board notes that the evidence does not show that the Veteran engaged in combat with the enemy.  In this regard, the DD Form 214 and personnel records do not show military awards and decorations that are indicative of combat service.  The personnel records reveal that the Veteran was in Vietnam from August 1967 to August 1968.  His military occupational specialty was wheeled vehicle mechanic.  The Veteran participated in the Vietnam Counteroffensive Phase II and received the National Defense Service Medal, the Republic of Vietnam Campaign Medal with 60 Device, one Overseas Bar, Drivers Badge with Bar, Marksman Badge (M16 A1) and Expert Badge (Carbine).  

Although the evidence does not show specific participation in combat activities, the regulatory changes which became effective on July 13, 2010, state that the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors if those stressors are related to the Veteran's fear of hostile military or terrorist activity.  The Veteran's account of his in-service stressors include seeing dead and dismembered bodies, witnessing a helicopter crash, seeing a person killed by a hand grenade, hearing bombs and being fearful for his life because of hostile enemy activity.  The Board finds that the stressors are related to the Veteran's fear of hostile military or terrorist activity and are consistent with the place, type, and circumstances of his service in Vietnam.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of these claimed in-service stressors.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). 
      
Additionally, the evidence of record provides that the diagnosis of PTSD was related to the claimed in-service stressors.  Particularly, the opinions dated in August 2005, October 2006, and January 2007 and April 2009 from the Veteran's treating licensed professional counselor (LPC) who was a fee contractor at the Vet Center.  The LPC indicated that the Veteran's PTSD was related to his traumatic experiences in Vietnam.  

The Board acknowledges the opinion of the October 2010 VA Compensation and Pension examiner that the Veteran's PTSD could not be related to his in-service experiences without resort to speculation.  However, while the examiner did find that the Veteran had PTSD based on his exposure to the hostilities of war, he further noted that subsequent to his military career, he also sustained two back injuries at his place of employment.  The examiner explained that the physical and psychological trauma could not be viewed lightly and/or dismissed.  The aforementioned accidents resulted in physical trauma and psychological trauma and constituted an actual injury that caused serious harm to the Veteran's physical functioning, occupational functioning, psychosocial functioning and the Veteran being on Social Security Disability.  The examiner concluded that because the picture was so convoluted with the Veteran's physical injuries on the job as a civilian and the resulting disability, surgeries and pain, in the clinical opinion of the examiner the issue could not be resolved without resort to speculation.  

By regulation, and under numerous judicial precedents, service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.)  Therefore, the Board finds that the VA examiner's opinion is not probative evidence against the Veteran's claim for service connection.  

Based on the foregoing, the Board finds that the evidence of record does not preponderate against the Veteran's claim.  The positive opinions from the Veteran's treating LPC, which were insufficient without stressor verification prior to the liberalizing change in the regulation, adequately support the Veteran's claim under 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Moreover, to the extent the October 2010 VA examiner does link the Veteran's PTSD to his exposure to the hostilities of war, this opinion also supports the claim.  As such, the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to active military service and therefore, service connection for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092-01 (July 15, 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.  




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


